Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1 (Claims 1 - 10) in the reply filed on 6/16/2022 is acknowledged.  The traversal is on the ground(s) that “the sensor of Group II includes both the material of Group I and a detection unit configured to measure a change in a property of this material caused by a reaction with the reducing gas.  The detection method of Group II includes detecting a change in conductivity of the material of Group I caused by a reaction with the reducing gas”.  This is not found persuasive because Examiner believes that the inventions I and II are distinct for the reasons provided in office action 5/6/2022 at pages 4 - 5.
Claims 11 - 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  the equation/expression of claim 5 is written in a separate line after the period (see expression of claim 5 at line 6).  Examiner suggests to include the expression after “following expression” and before “the RP” at line 5. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, the instant claim recites “the number of carbon atoms” at lines 3 - 4.  It is unclear whether this limitation is referring to “number of carbon atoms contained in the carbon compound or if it is referring to carbon atoms in the reducing gas detection material in general (i.e. including also the palladium compound)?
As to Claim 2, the instant claim recites the limitation "the number of carbon atoms" in line 2, “the number of palladium atoms” in line 3.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of the claim.
As to Claim 5, the instant claim recites “the number of atoms of the palladium oxide” at lines 1 - 2, “the number of atoms of the metallic palladium” at lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 - 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL titled “Porous palladium coated conducting polymer nanoparticles for ultrasensitive hydrogen sensors” by Jun Seop Lee et al. dated 2015 (hereinafter “Lee”).

Regarding Claim 1, Lee teaches a reducing gas detection material (see abstract describing porous palladium coated conducting polymer used for hydrogen gas sensor, see also third paragraph in the “1. Introduction” section at page 20665, note that hydrogen is an example of reducing gas) comprising: 
a palladium compound and a carbon compound (see description in the abstract, last paragraph under section “1. Introduction” at page 20666, and section “3.1. Fabrication of Pd@CPPy” at page 20666, describing fabrication of porous palladium (Pd) coated 3-carboxylated polypyrrole nanoparticles, thus comprising the claimed palladium compound and carbon compound, see Fig. 1), and having reactivity with a reducing gas (see “Conclusions” section at page 20672 describing the fabricated porous palladium coated 3-carboxylated polypyrrole nanoparticles (Pd@CPPys) being used in a chemical sensor for the detection of hydrogen sensing system).  

Regarding Claim 3, Lee teaches wherein the palladium compound comprises palladium oxide (see second paragraph at section “3.2. Characterization of Pd@CPPY” at page 20668 describing Pd bonding with oxygen atom, thus reading on the invention as claimed).  

Regarding Claim 4, Lee teaches further comprising metallic palladium (see third paragraph at section “3.2. Characterization of Pd@CPPY” at page 20668 describing metal layer and page 20670 first column first four lines, see also description in “Conclusions” section).  

Regarding Claim 6, Lee teaches wherein the reducing gas detection material has a film shape (see Fig. 1).  

Regarding Claim 7, Lee teaches wherein the -38 -10193406US01reducing gas comprises a hydrogen gas (see abstract describing detection of hydrogen gas).  

Regarding Claim 8, Lee teaches wherein the carbon compound is one kind of compound having a C-C single bond, a C- H bond, a C=C double bond, and an OH group or a mixture of a plurality of kinds of the compounds (see last paragraph under section “1. Introduction” at page 20666, and section “3.1. Fabrication of Pd@CPPy” at page 20666, describing fabrication of porous palladium (Pd) coated 3-carboxylated polypyrrole nanoparticles, thus comprising a plurality of kinds of the compounds).  

Regarding Claim 10, Lee teaches wherein the carbon compound has non-volatility (see for instance abstract section describing the Pd@CPPys produced by means of facile alkyl functionalization, see also description under “2.2. Fabrication of Pd@CPPYs” and “3.1 Fabrication of Pd@CPPy” describing alkyl chain functionalization thus reading on the compound being non-volatile).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.

Regarding Claim 2, Lee teaches fabrication of a palladium compound and a carbon compound used in chemical sensors for sensing hydrogen as indicated above.  Lee is silent regarding wherein a ratio of the number of carbon atoms contained in the carbon compound with respect to a total of the number of palladium atoms contained in the palladium compound and the number of carbon atoms is 0.50 or more and 0.95 or less.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed range of ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). 

Regarding Claim 9, Lee teaches the claimed invention except for wherein the carbon compound is aliphatic hydrocarbon or aliphatic hydrocarbon hydroxide.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use aliphatic hydrocarbon or aliphatic hydrocarbon hydroxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Shin Heung Joo et al. (KR 20170114985 A) teaches method of measuring hydrogen gas using sensor for hydrogen gas comprising palladium and carbon nanowires.
Wu, Shuang-hong et al. (CN 105510400 A) teaches hydrogen sensor based on carbon nanotube and palladium composite film.
Holt Christopher T et al. (CA 2666370 A1) teaches hydrogen sensitive composite material comprising palladium composite materials.
Nikolaev Igor nikolaevich et al. (WO 2004046705 A1) teaches fast response resistive sensor of hydrogen comprising palladium material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861